 480DECISIGNS OF NATIONAL LABOR RELATIONS BOARDWE WILL withdraw from, and will give no effect to, the"Submission Agreement"which we entered into with International Brotherhood of Electrical Workers, Local UnionNo 1710, affiliated with American Federation of Labor, on or about December 5, 1951,and will withhold from IBEW any other illegal support, assistance, and recognition asrepresentative of the employees in the above-described bargaining unitWE WILL NOT encourage membership in IBEW nor discourage membership in UEWE WILL NOT in any other manner interfere with, restrain, or coerce our employeesin the exercise of the right to self-organization, to form labororganizations, to join orassist United Electrical, Radio & Machine Workers of America, (UE) Local 1421, or anyother labor organization, to bargain collectively through representatives of their ownchoosing and to engage in concerted activities for the purpose of collectivebargaining orother mutual aid or protection or to refrain from any and all such activities except to theextent that such right may be affected by anagreement requiringmembershipin a labororganization as a condition of employment, as authorized in Section 8 (a) (3) of the Act.All our employees are free to become or remain members of United Electrical, Radio &Machine Workers of America, (UE) Local 1421, or any other labor organization We will notdiscriminate in regard to hire or tenure of employment or any term or condition of employ-ment against any employee because of membership in or activity on behalf of any labororganization.PRYNE & COMPANY, INC.,Employer.(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must be altered,defaced, or covered by any other material.PACIFIC INTERMOUNTAINEXPRESS CO.andOFFICE EM-PLOYEES INTERNATIONAL UNION, LOCAL NO. 29, AFL,'PetitionerPACIFICINTERMOUNTAIN EXPRESS CO.andPACIFIC IN-TERMOUNTAIN EXPRESS OFFICE EMPLOYEES ASSOCIA-TION,2Petitioner.Cases Nos. 20-RC-2061 and 20-RC-2064.June 9, 1953DECISION AND DIRECTION OF ELECTIONSUpon petitions duly filed under Section 9 (c) of the NationalLabor Relations Act, a consolidatedhearingwas held beforeShirley N. Bingham, hearing officer. The hearing officer'srulingsmade at the hearing are free from prejudicial errorand are hereby affirmed.'Upon the entire record in this case, the Board finds:1.The Employeris engagedin commerce within themeaningof the Act.'Hereinafter referredto as AFL2 Hereinafter referred to as the Association.The AFL movedto amend its petition to limit the unit it sought to represent to the officeclerical employeesof theEmoryville terminal The hearing officer referred the motion tothe Board for ruling.The motion is granted.105 NLRB No. 54 PACIFIC INTERMOUNTAIN EXPRESS CO.4812.The labor organizations involved claim to represent cer-tain employees of the Employer.43.Questions affecting commerce exist concerning the repre-sentation of employees of the Employer within the meaning ofSection 9(c) (1) and Section 2 (6) and(7) of the Act.4.The Employer is engaged in interstate trucking under anInterstate Commerce Commission certificate.Its central officeis located in Oakland,California.Ithas terminal facilitieslocated in Emoryville,California, 3 miles away,and in othercities in California.Italso has terminal facilities in Nevada,Utah, Colorado,Kansas, Missouri,and Illinois.The Association,Petitioner in Case No.20-RC-2064, seeksa unit composed of all office clerical employees employed at theOakland general office and at the Emoryville terminal.The AFL,Petitioner in Case No.20-RC-2061,seeks a unit composed ofall office clerical employees at the Emoryville terminal.There are factors supporting the appropriateness of the unitsought by the Association.Thus, the skills required of the ter-minal employees and their duties are similar in nature to thoserequired of the general office employees.The record indicatesthat wage rates between the 2 offices are comparable and thatthere is some interchange of employees between the 2 groups.The general office and the Emoryville terminal are located only3miles apart. The Employer testified that because of its prox-imity to the general office,the Emoryville terminal is used asa testing ground for new personnel and administrative techniquesbefore they are introduced throughout the system.The twogroups of employees are subject to the same ultimate super-vision. Furthermore the general office personnel division often-times screens new employees to be hired at the Emoryvilleterminal.On the other hand,certain other factors support the appro-priateness of a separate unit confined to the office clericalemployees at the Emoryville terminal. Thus,the terminal officeclerical employees are concerned mainly with the movement offreight and the preparation of freight bills and bills of lading,whereas the general office clerical employees are engaged inadministrative and clerical duties pertaining to all terminals,including the Emoryville terminal,and the overall operationsof the Employer.The Employees of the two groups are underdifferent immediate supervision.The district manager incharge of the terminal office has complete authority over thehiring and discharge of terminal employees.The terminalemployees are required to work on Saturdays,Sundays, and onnight shifts,whereas the general office employees are not.There is no history of collective bargaining on either a single-plant or multiplant basis.We find that the Association exists for the purpose,in whole or in part, of dealing withemployers concerning grievances,labor disputes,wages, rates of pay, hours of employment,or conditions of work and is therefore a labor organization within the meaning of the Act. 482DECISIONSOF NATIONALLABOR RELATIONS BOARDIn view of the foregoing and on the entire record, we are ofthe opinion that the Emoryville terminal office clerical em-ployees may by themselves constitute an appropriate units orthat the office clerical employees of the Emoryville terminaland the general office may together constitute an appropriateunit.6However we shall make no final unit determination at thistime, but shall direct that the questions concerning representa-tion which have arisen be resolved by separate elections bysecret ballot among the employees in the following votinggroups:1.All office clerical employees employed at the Employer'sOakland, California, general office, excluding supervisors asdefined in the Act, guards, and all other employees.2.All office clerical employees employed at the Employer'sEmoryville,California, terminal, excluding supervisors asdefined in the Act, guards, and all other employees.Upon the results of these elections will depend, in part, ourfinal unit determination. If the employees in group 2 select abargaining representative different from that selected by theemployees in group 1, the Board finds the group 2 employeesconstitute a separate appropriate unit; and in these circum-stances if the employees in group 1 also select a bargainingrepresentative the Board finds that the employees in group 1also constitute an appropriate unit. If the employees in the twogroups select the same bargaining representative,the Boardfinds that together they constitute an appropriate unit. TheRegional Director conducting the elections directed herein isinstructed to issue a certification of representatives to theunion or unions in the unit or units which may result from theelections.Our dissenting colleagues would have the Board adopt a newprocedure for tallying the employees' votes in the electionshereinafter directed. Careful consideration has been given totheir proposal and, althoughrecognizingthe equitable princi-ples supporting it, we do not believe that the time is propitiousfor a change in administrative procedures that have operatedsuccessfully over a substantial period of time. The need for theproposed relief is likely to arise so rarely in practice that wedoubt whether the theoretical arguments for changing the oldpractices are strong enough to override the mechanical compli -cations which we would be inviting.[Text of Direction of Elections omitted from publication inthis volume.]Members Murdock and Peterson,dissenting in part.We agree that the factors supporting the appropriateness ofeithera single-plant or a two-plant unit are sufficiently5Contmental Oil Co., 74 NLRB 597; Rutherford Freight Line Inc , 72 NLRB 13026CentralWisconsinMotor Transport Company, 85 NLRB 287; Swift and Company. 99NLRB 1497. PACIFIC INTERMOUNTAIN EXPRESS CO483balanced to warrant the direction of a Globe-type election inthis case. We, however, disagree with the majority opinioninsofar asitperpetuates what, in our opinion, is an outmodedand impractical procedure for tallying the votes cast in Globe -type elections such as are directed herein.The Globe election has been employed by the Board sinceearly in its history' as a means of assisting the Board to makeappropriate unit findings in cases such as this where the factorsfavoring the appropriateness of two or more of the units re-quested are evenly balanced.In such circumstances,it has beenthe policy of the Board to consider the desires of the employeesas the controlling factor in its unit determination.Accordingly,an election is held among the employees inthe group which theBoard has found may appropriately constitute a separatebargaining unit or part of a more comprehensive unit. At thetime an election is also held among the remaining employeeswith whom,as found by the Board,the first groupmaybe appro-priately joined.The purpose of the election among the firstgroup of employees(the Globed group)is to determine whichtype of unit representation they prefer.If they vote for theunion seeking to represent them as a separate unit, they havethereby indicated their preference for separate representationand the Board finds such unit appropriate.On the other hand,if they vote for the union that seeks the more comprehensiveunit,they are taken to have indicated their desire to be repre-sented as part of that unit. Under the Board's current systemof tallying the votes in such elections,and basing its unit deter-minations on the results thereof,the desires of the employeesare often ignored.Thus, in this case for example, if the Asso-ciation won in the group 2 election but lost the group 1 election,itwould be certified for the group 2 employees as a separatebargainingunit, the very type of unitrepresentationthat theyhad plainly rejected.8 Moreover, under the current practice,even though the group 2 employees vote against separate repre -sentation, the Association must receive a majority of the votescast in each election in order to be certified for the unit it isseeking. This is true regardless of the fact that a majority ofall the employees involved may have voted for the Association.Thus, in such circumstances the will of the majority of theemployees in a unit which the Board has said is appropriateis also thwarted.We submit that such arbitrary results can be avoided simplyby changing the present method of tallying the ballots cast inGlobe-election cases to provide for pooling the votes in theevent the Globed group votes for inclusion in the larger unit.The pooled votes would then be counted to ascertain whether ornot the union seeking the larger unit had received a majority ofthe votes cast in the two elections.7The first such election was conducted in The Globe Machine and Stamping Co , 3 NLRB294. Hence the term "Globe election." In its decision in that case the Board said, "in sucha case where the considerations are so evently balanced, the determining factor is the desireof the men themselves "8See for example,J I. Case Company, 81 NLRB 969. 484DECISIONS OF NATIONAL LABOR RELATIONS BOARDTo illustrate,suppose in the instant case the results of thegroup 1 and group 2 elections were as follows:Group 1Votes for the Association......................................58Votes against the Association................................60Group 2Votes for the Association......................................15Votes for the AFL...............................................10Votes for no union...............................................2As a majority of the employees in the group 2 election haveexpressed their desire to be represented by the Association ina two-plant unit, the votes cast in both elections would be pooledas follows:Votes for the Association......................................73Votes for the AFL ...............................................10Votes for no union...............................................62Total valid votes cast...........................................145As the number of votes cast for the Association constitutes amajority of the valid votes cast,the Association would be certi-fied for the two-plant unit.As illustrated above, in tallying the pooled votes, the votescast against the participating labor organizations in the group 2election would be counted as votes against the Association; thevotes cast for the AFL would be counted as part of the validvotes cast but not as votes for or against the Association. Underthis procedure a second election would be held if the tally ofpooled votes showed that a majority of the valid votes were notcast for or against the Association.The Regional Director wouldbe directed to conduct such further election among the em-ployees in the two-plant unit to determine whether or not theydesired to be represented by the Association.To illustrate,suppose the results of the group 1 and group 2elections were as follows:Group 1Votes for the Association......................................55Votes against the Association................................63Group 2Votes for the Association......................................15Votes for the AFL...............................................10Votes for no union ...............................................2As in the first illustration above, the votes cast in both electionswill be pooled as follows:Votes for the Association......................................70Votes for the AFL...............................................10Votes for no union...............................................65Total valid votes cast ...........................................145 AMERICAN SERVICE BUREAU485As neither the number of votes cast for the Association nor thenumber of votes cast for no union constitutes a majority of thetotalvalid votes cast, a second election would be conductedamong the eligible employees in the two-plant unit to determinewhether or not they wish to be represented by the Association.The practice of pooling the votes in Globe elections is not anentirely new idea of the Board.9 We believe that this procedurewould result in unit findings of the Board which conform to thedesires of the employees and would therefore better effectuatethe intent and purpose of the Globe election doctrine.9See for example Pacific Gas and Electric Company, 3 NLRB 834; New York EveningJournal, Inc., 10 NLRB 197, 209.AMERICAN SERVICE BUREAUandINSURANCE AND ALLIEDWORKERS ORGANIZING COMMITTEE, CIO, Petitioner.Case No. 21-RC-2954. June 9, 1953DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held beforeFloyd C.Brewer, hearing officer. The hearing officer'srulings madeat the hearing are free from prejudicial error and are herebyaffirmed.Upon the entire record in this case, the Board finds:1. The Employer is engaged in commerce within the meaningof the Act.2. The Employer moves to dismiss the petition upon theground that there exists a local of the Petitioner admitting tomembership employees of the Employer,and that this local,which the Employer contends is the real party in interest, hasnot complied with the filing requirements of Section 9 (f), (g),and (h)of the Act.Although the record discloses that literaturehas been distributed in the name of a proposed local and onewitness declared himself to be the appointed shop steward of thegroup whom Petitioner seeks to represent,the record fails toestablish the existence of a local possessing any formalorganization,charter, bank accounts,officers,or any othercharacteristics indicating an ability to function as a labororganizationwithin themeaning of the Act. Under thesecircumstanceswe find, contrary to the contention of theEmployer, that there is no local or subsidiary body of thePetitioner admitting the employees involved herein to mem-bership and,accordingly,we regard compliance by the Peti-tioner alone as sufficient.'Moreover,the express intentionof the Petitioner to establish a local, in the event of successlAs the record and the Employer's brief fully present the issues involved herein and thepositionsof the parties, the Employer's request for oral argument is hereby denied.2 GeneralBox Company, 89 NLRB 1439, 1441.105 NLRB No. 63.